Citation Nr: 0942776	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-25 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for duodenal 
ulcer.

2. Entitlement to an initial compensable rating for post 
status of lymphoma of the right tonsil.

3. Entitlement to a 10 percent rating pursuant to 38 C.F.R. 
§ 3.324. 


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from August 1982 to March 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1. The medical evidence does not show that the Veteran 
presently has an ulcer.

2. The medical evidence does not show an active disease 
process or residual symptoms post lymphoma of the right 
tonsil. 

3.  The Veteran's service connected disabilities do not 
present any occupational impairment. 


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for duodenal ulcer 
are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-
4.7, 4.118, Diagnostic Code 7305 (2009).

2. The criteria for a compensable rating for status post 
lymphoma of the right tonsil are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.117, 
Diagnostic Code 7715 (2009).

3. The criteria for a 10 percent rating for multiple 
noncompensable service connected disabilities are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 3.324 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased ratings

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Duodenal ulcer

In this instance, the RO granted the Veteran's service 
connection claim for duodenal ulcer and assigned a non-
compensable rating under Diagnostic Code 7305.  38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  Under this code, a mild 
duodenal ulcer with recurring symptoms once or twice yearly 
warrants a 10 percent rating.  A 20 percent rating applies to 
a moderate duodenal ulcer with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  A 40 
percent rating is assigned for moderately severe ulcer 
disease manifested by symptoms less than "severe" but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  The highest 
rating of 60 percent rating is assigned for severe symptoms 
manifested by pain which is only partially relieved by 
standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of anemia and 
weight loss productive of definite impairment of health.  See 
id.  

The Veteran contends his ulcer symptoms warrant a compensable 
rating.  The Veteran was afforded a February 2004 examination 
on referral by VA.  He reported experiencing several ulcer 
episodes in 1987 and 1988.  The most recent ulcer occurred 
approximate one month ago.  The physician provided an 
endoscopy, which did not show signs of an ulcer.  However, it 
confirmed esophagitis in the upper digestive tract.  The 
physician commented that the Veteran believed to have a 
recurrence of a gastric ulcer about a month ago, but findings 
from the endoscopy did not support the Veteran's account.  

The Veteran was reexamined in October 2007.  The Veteran 
underwent an endoscopy, which did not reflect any signs of 
bleeding or ulcers.  However, the endoscopy confirmed 
esophagitis.

To receive a rating of 10 percent, the medical evidence must 
show a mild duodenal ulcer with recurring symptoms once or 
twice yearly.  Id.  Both VA referral examination reports 
contained endoscopy findings that were negative for evidence 
of an ulcer.  The Board notes that the Veteran reported 
having an ulcer one month prior to the February 2004 VA 
referral examination.  The Veteran is competent to report his 
symptoms.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  
However, he is not competent to make a medical diagnosis of 
an ulcer.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence is required to establish a medical 
diagnosis.  By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
In this instance, two physicians on separate occasions 
determined that no ulcer was present based on contemporaneous 
physical findings.  See February 2004 and December 2007 VA 
referral examination reports.  There is no competent medical 
evidence indicating that the Veteran presently has an ulcer.  
Without competent medical evidence indicating an ulcer is 
present, a compensable rating for a duodenal ulcer is denied.  
See 38 C.F.R. § 4.114, Diagnostic Code 7305.  

The Board has also considered whether there is evidence 
showing that the Veteran's service-connected duodenal ulcer 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Lymphoma of the right tonsil

The RO granted service connection for status post lymphoma of 
the right tonsil and assigned a noncompensable rating under 
Diagnostic Code 7715 for Non-Hodgkin's lymphoma.  38 C.F.R. 
§ 4.117.  Diagnostic Code 7715 provides one rating of 100 
percent for active disease or during treatment phase.  The 
note provides if there is no local recurrence or metastasis, 
then rate on the basis of disease residuals.  See id.  
 
The February 2004 VA referral examination reflected that the 
Veteran was diagnosed with lymph node epithelioma in 1985 and 
received chemotherapy treatment.  To date, no recurrence has 
occurred.  The physician conducted a thorough physical 
examination, including appropriate clinical testing and 
studies.  He did not find any evidence of a recurrence of the 
malignancy, nor did he note any residuals as result of past 
treatment.  

A subsequent December 2007 VA referral examination report, 
premised upon an October 2007 physical examination, is 
associated with the record.  The Veteran reported having 
slight dryness of the mouth, but did not affirm difficulty 
swallowing or any olfactive disorder.  Likewise, symptoms of 
vertigo, hearing loss, and headaches were not present.  The 
physician performed a thorough physical examination with 
appropriate clinical testing.  He again concluded that 
recidivism of the tumor has not occurred and was unable to 
find any present residual symptoms due to treatment.   

The medical evidence does not show an active disease process 
or residual symptoms from the Veteran's right tonsil lymphoma 
treatment from over 20 years ago.  Without evidence of an 
active disease or residual symptoms, an initial compensable 
rating for status post lymphoma of the right tonsil is 
denied.  See id.

Again, the Board has considered whether there is evidence 
showing that the Veteran's service-connected status post 
lymphoma of the right tonsil should be referred for 
assignment of an extraschedular rating.  The record does not 
show that this disability has markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that 
this disability has necessitated frequent, or indeed any, 
periods of hospitalization during the pendency of this 
appeal.  In the absence of an unusual disability picture such 
as one involving marked interference with employment or 
frequent hospitalization, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in "exceptional" cases.  See 
Thun, supra.  

Compensable rating pursuant to 38 C.F.R. § 3.324

Whenever a Veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2009).

The Veteran has not submitted any evidence showing that his 
service connected disabilities interfere with his employment.  
The December 2007 VA referral examination report reflects 
that the Veteran found civilian employment following 
separation from service.  There is no evidence showing that 
symptoms from noncompensable service connected disabilities 
interfere with the Veteran's employment.  A compensable 
rating pursuant to 38 C.F.R. § 3.324 is denied.  

Duty to Notify and Assist

The Board is required to address the duty to notify and duty 
to assist imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 
C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim.  This obligation was accomplished by letters from the 
RO to the Veteran dated in December 2003, March 2004, 
February 2006, February 2009 and October 2009.  These letters 
effectively satisfied the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by informing 
the Veteran about the information and evidence: (1) not of 
record that was necessary to substantiate the claim; (2) VA 
would seek to provide; and (3) he was expected to provide.  
Of note, 38 C.F.R. § 3.159 has been revised in part, 
effective May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  The final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  

The Veteran did not notice of how VA assigns effective dates 
to comply with the holding of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Since the issue in this case (entitlement 
to assignment of a higher initial rating) is a downstream 
issue from that of service connection (for which a notice 
letter was duly sent in December 2003), another notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the United States Court of Appeals for Veterans Claims 
(Court) has also determined that the statutory scheme does 
not require another notice letter in a case such as this 
where the Veteran was furnished proper notice with regard to 
the claim of service connection itself.  See Dingess, supra.  
The Board finds that the RO fulfilled its duty to notify.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
treatment records and two VA referral examination reports are 
associated with the claims file.  

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the Board's duty to 
notify and assist.  That is to say, "the record has been 
fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim[s]."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  


ORDER

An initial compensable rating for duodenal ulcer is denied. 

An initial compensable rating for post status of lymphoma of 
the right tonsil is denied.  

A 10 percent rating for multiple noncompensable service- 
connected disabilities under 38 C.F.R. § 3.324 is denied. 


____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


